Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Jeff Rummler, Reg. # 61,290 on 02/28/2022.

Claims 1, 11 and 20 are amended herein.
Claims 5, 7, 14 and 16 are cancelled herein.

1.	(Currently Amended)  A computer-implemented method of monitoring and managing an online experience, the method comprising:
	obtaining user data describing interactions between a plurality of users and a plurality of online services; 

	assigning a portion of the users to a user segment based on the user data and the determined rate of change in usage; and
	based on the assignment, providing each user in the user segment with a customized experience in one or more of the online services,
		wherein the customized experience is delivered to all users of the user segment,
		wherein other users from the plurality of users do not receive the customized experience,
		wherein the rate of change is indicative of declining usage of a first online service from the plurality of online services, and 
		wherein the customized experience comprises an incentive to increase usage of the first online service.

2.	(Original)  The method of claim 1, wherein obtaining the user data comprises:
	providing a designation of one or more online items to be tracked, the online items comprising at least one of webpages, user interface buttons, or online events;
	receiving tracking data comprising a record of clicks, number of visits, and usage time corresponding to the online items; and
	aggregating the tracking data by user to obtain user data describing each user’s interactions with one or more of the online services.



4.	(Original)  The method of claim 1, wherein the online services provide content comprising at least one of video content, audio content, or text content.

5.	(Cancelled)  

6. 	(Original)  The method of claim 1, wherein the users are assigned to one or more additional segments based on at least one of a churn score, a fraud score, a customer satisfaction score, a net promoter score, or a lifetime value.

7. 	(Cancelled)  

8.	(Original)  The method of claim 1, wherein the customized experience comprises a hidden action in which a sequence of content is provided to the users of the user segment.
 
9. 	(Original)  The method of claim 1, wherein the customized experience comprises a path in which content is provided to users according to a predefined timeline.



11.	(Currently Amended)  A system comprising:
	one or more computer systems programmed to perform operations comprising:
		obtaining user data describing interactions between a plurality of users and a plurality of online services; 
		determining, based on the user data, a rate of change in usage of the online services for each user in the plurality of users;
		assigning a portion of the users to a user segment based on the user data and the determined rate of change in usage; and
		based on the assignment, providing each user in the user segment with a customized experience in one or more of the online services,
			wherein the customized experience is delivered to all users of the user segment,
			wherein other users from the plurality of users do not receive the customized experience,
			wherein the rate of change is indicative of declining usage of a first online service from the plurality of online services, and 
			wherein the customized experience comprises an incentive to increase usage of the first online service.


	providing a designation of one or more online items to be tracked, the online items comprising at least one of webpages, user interface buttons, or online events;
	receiving tracking data comprising a record of clicks, number of visits, and usage time corresponding to the online items; and
	aggregating the tracking data by user to obtain user data describing each user’s interactions with one or more of the online services.

13.	(Original)  The system of claim 11, wherein the online services provide content comprising at least one of video content, audio content, or text content.

14.	(Cancelled)  

15. 	(Original)  The system of claim 11, wherein the users are assigned to one or more additional segments based on at least one of a churn score, a fraud score, a customer satisfaction score, a net promoter score, or a lifetime value.

16. 	(Cancelled)  

17.	(Original)  The system of claim 11, wherein the customized experience comprises a hidden action in which a sequence of content is provided to the users of the user segment.
 


19. 	(Original)  The system of claim 11, wherein providing the customized experience comprises limiting a frequency of content presentations across the online services for each user in the user segment.

20.	(Currently Amended)  A non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more computer processors, cause the one or more computer processors to perform operations comprising: 
	obtaining user data describing interactions between a plurality of users and a plurality of online services; 
	determining, based on the user data, a rate of change in usage of the online services for each user in the plurality of users;
	assigning a portion of the users to a user segment based on the user data and the determined rate of change in usage; and
	based on the assignment, providing each user in the user segment with a customized experience in one or more of the online services,
		wherein the customized experience is delivered to all users of the user segment,
		wherein other users from the plurality of users do not receive the customized experience,
wherein the rate of change is indicative of declining usage of a first online service from the plurality of online services, and 
		wherein the customized experience comprises an incentive to increase usage of the first online service.


Reasons for Allowance
Claims 1-4, 6, 8-13, 15, 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts of record are Bafna et al. (“Bafna”, US Patent 10339560 B2) and Gabrielson et al. (“Gabrielson”, US PG-Pub. 2015/0120917 A1).  
Bafna teaches a method of monitoring user interactions with a mobile application in order to consider the target advertising campaigns; Gabrielson teaches a method of reconfiguring the scalable service instance based on the users’ usage .  However, none of the cited prior art references of record fully anticipate or render obvious the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/           Primary Examiner, Art Unit 2145